Name: Council Regulation (EEC) No 3034/83 of 27 October 1983 extending the 1982/83 marketing year for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/2 Official Journal of the European Communities 29 . 10 . 83 COUNCIL REGULATION (EEC) No 3034/83 of 27 October 1983 extending the 1982/83 marketing year for olive oil for olive oil for the 1983/84 marketing year ; whereas it is therefore necessary to extend the 1982/83 mar ­ keting year until 20 November 1983 , HAS ADOPTED THIS REGULATION : Article 1 The 1982/83 marketing year for olive oil shall end on 20 November 1983 and the 1983/84 marketing year shall begin on 21 November 1983 . Article 2 This Regulation shall enter into force on 1 November 1983 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 4 (3) thereof, Having regard to the proposal from the Commission , Whereas it has not been possible to fix in good time the market representative price and the threshold price This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1983 . For the Council The President C. SIMITIS (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2 OJ No L 162 , 12 . 6 . 1982, p. 6 .